Name: 97/579/EC: Commission Decision of 23 July 1997 setting up Scientific Committees in the field of consumer health and food safety (Text with EEA relevance)
 Type: Decision
 Subject Matter: consumption;  EU institutions and European civil service;  health;  agricultural activity
 Date Published: 1997-08-28

 Avis juridique important|31997D057997/579/EC: Commission Decision of 23 July 1997 setting up Scientific Committees in the field of consumer health and food safety (Text with EEA relevance) Official Journal L 237 , 28/08/1997 P. 0018 - 0023COMMISSION DECISION of 23 July 1997 setting up Scientific Committees in the field of consumer health and food safety (Text with EEA relevance) (97/579/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas sound scientific advice is an essential basis for Community rules on consumer health, which concerns matters relating to consumer health in its strictest sense, but also on animal health and welfare, plant health and environmental health;Whereas scientific advice on matters relating to consumer health must, in the interests of consumers and industry, be based on the principles of excellence, independence and transparency;Whereas, besides cases in which consultation of the Scientific Committees is mandatory, those Committees may also be consulted on matters of particular relevance to consumer health and food safety;Whereas, although many of the problems requiring a scientific opinion fall within the field of competence of one of the existing Scientific Committees, it is nonetheless apparent that some problems may involve the competence of several Committees;Whereas, in order to strengthen their cohesion and at the same time avoid certain overlaps, it is appropriate to redefine the activities of certain Committees;Whereas by Decision 97/404/EC (1) the Commission established a Scientific Steering Committee to coordinate the work of the Scientific Committees;Whereas the Commission must be able to obtain sound and timely scientific advice;Whereas several Council directives and a number of Council regulations provide for mandatory consultation of one or another of the current Scientific Committees; whereas the Commission intends to make appropriate proposals to the Council to adapt existing legislation to this Decision,HAS DECIDED AS FOLLOWS:Article 1 1. The following Scientific Committees are hereby established within the Commission:- Scientific Committee on Food,- Scientific Committee on Animal Nutrition,- Scientific Committee on Animal Health and Animal Welfare,- Scientific Committee on Veterinary Measures relating to Public Health,- Scientific Committee on Plants,- Scientific Committee on Cosmetic Products and Non-Food Products intended for Consumers,- Scientific Committee on Medicinal Products and Medical Devices,- Scientific Committee on Toxicity, Ecotoxicity and the Environment.2. The fields of competence of the Scientific Committees shall be as set out in the Annex.3. The Scientific Committee on Animal Health and Animal Welfare shall be composed of a sub-committee on Animal Health and a sub-committee on Animal Welfare.Article 2 1. The Scientific Committees shall be consulted in the cases laid down by Community legislation. The Commission may also decide to consult them on other questions of particular relevance to consumer health and food safety.2. When the question submitted is common to several of the Scientific Committees mentioned in Article 1, and following identification by the Scientific Steering Committee of the Committees involved, they may set up a common working group to prepare their respective opinions. The creation of such a group shall be obligatory if the Scientific Steering Committee so requests.3. At the Commission's request, the Scientific Committees shall provide scientific advice on matters relating to consumer health and food safety. In particular, they shall:(a) critically examine risk assessments made by scientists belonging to Member States' organizations;(b) develop new risk-assessment procedures in areas such as food-borne diseases and the transmissibility of animal diseases to man;(c) draft scientific opinions designed to enable the Commission to evaluate the scientific basis of the recommendations, standards and guidelines prepared in international forums;(d) evaluate the scientific principles on which Community health standards are based, taking into account the risk-assessment techniques developed by the international organizations concerned.4. On the basis of trends in existing scientific data, the Scientific Committees may draw the Commission's attention to any specific or emerging problem falling within their remit in matters of consumer health and food safety.5. The Commission may require the adoption of an opinion within a specified period.Article 3 1. Each Scientific Committee shall consist of a maximum of 19 members. The number of members of each Committee shall be determined by the Commission in accordance with the requisite expertise.2. The members of each Scientific Committee shall be scientific experts in one or more of the fields of competence of that Committee and shall collectively cover the widest possible range of disciplines.3. The members of the Scientific Committee shall be appointed by the Commission, following publication in the Official Journal of the European Communities of a call for expressions of interest, together with the selection criteria and a description of the selection procedure. The selection procedure shall identify, in a transparent manner, the most suitable applicants for appointment to the Committees. The Commission shall appoint the members of each Scientific Committee from this list of candidates, whereby no appointee may be a member of more than one Scientific Committee. The names of the members of each Scientific Committee shall be published in the Official Journal of the European Communities.Article 4 The Scientific Committees and the sub-committees of the Scientific Committee on Animal Health and Animal Welfare (hereafter called 'the sub-committees`) shall elect a chairman and two vice-chairmen from their members. The election shall take place by simple majority of the members which make up the committee or sub-committee.Article 5 1. Members shall be appointed to the Scientific Committees for a term of three years, and may not remain in office for more than two consecutive terms. They shall remain in office until they are replaced or their appointments are renewed.2. Where a member of a Scientific Committee is unable to carry out his duties or in the event of his/her voluntary resignation, the Commission shall nominate an appropriate replacement for the remaining term of office, drawn from the list of suitable candidates under Article 3 (3).3. Members of the Scientific Committees and the external experts shall be remunerated for the services they provide to the Commission, in addition to the reimbursement of travel and subsistence allowances in accordance with the rules laid down by the Commission.Article 6 1. Members of the Scientific Committees, in their capacity as such, shall act independently of all external influence.2. Each year the members of the Scientific Committees shall inform the Commission of any interests which might be considered prejudicial to their independence.3. Members of the Scientific Committees and the external experts shall declare at each meeting any specific interests which might be considered prejudicial to their independence.Article 7 1. In agreement with the Commission, the Scientific Committees and the sub-committees may invite specialized external experts to participate in their work.2. The Scientific Committees and the sub-committes may create specific working parties with clearly defined tasks. Each working party shall be chaired by a member of the Committee or of the sub-committee and may include external experts.3. The working parties shall report to the Scientific Committee or sub-committee to which they are attached.Article 8 1. The Scientific Committees shall adopt harmonized rules of procedure in collaboration with the Scientific Steering Committee. These rules of procedure shall ensure that the Scientific Committees perform their tasks in the best possible way, in compliance with the principles of excellence, independence and transparency, whilst having regard to legitime requests for commercial confidentiality. They shall be made public.2. Specifically, for each Scientific Committee, the rules must lay down procedures with a view to:(a) appointing rapporteurs to assemble information packages and documentation and prepare draft opinions for the Scientific Committee;(b) verifying that the rapporteurs are in a position to perform their assignments as independently as possible, free of outside influence;(c) delivering an opinion as quickly as possible, and in any event within the time-limit fixed pursuant to Article 2 (5);(d) ensuring close collaboration with the other Scientific Committees and the Scientific Steering Committee.3. The Scientific Committees shall adopt their opinions by a majority of the members which make up the Committee.4. The sub-committees shall adopt draft opinions by a majority of the members which make up the sub-committee, which shall subsequently be submitted to the Scientific Committee on Animal Health and Animal Welfare for final adoption.Article 9 1. The Scientific Committees, the sub-committees and the working parties shall be convened at the instance of the Commission.2. The Commission shall provide the secretariat of the Scientific Committees, the sub-committees and the working parties.Article 10 The agendas, minutes and opinions of the Scientific Committees shall be made publicly available without undue delay and with regard being had to the need for commercial confidentiality. Minority opinions shall always be included and shall be attributed to members only at their request.Article 11 Without prejudice to Article 214 of the Treaty, the members and external experts shall be obliged not to divulge information acquired as a result of the work of the Scientific Committees, sub-committees or one of the working parties, when they are informed that this information is subject to a request for confidentiality.Article 12 1. The Scientific Committees set up by this Decision shall replace the existing Scientific Committees as follows:(a) The Scientific Committee for Food shall replace the Scientific Committee for Food established by Commission Decision 95/273/EC (2);(b) The Scientific Committee for Animal Nutrition shall replace the Scientific Committee for Animal Nutrition established by Commission Decision 76/791/EEC (3), as amended by Decision 86/105/EEC (4);(c) The Scientific Committee on Animal Health and Animal Welfare shall replace the Animal Health section and the Animal Welfare section of the Scientific Veterinary Committee established by Commission Decision 81/651/EEC (5), as last amended by the Act of Accession of Austria, Finland and Sweden;(d) The Scientific Committee on Veterinary Public Health shall replace the Veterinary Public Health Section of the Scientific Veterinary Committee established by Decision 81/651/EEC;(e) The Scientific Committee for Plants shall replace the Scientific Committee on Pesticides established by Commission Decision 78/436/EEC (6), as amended by Decision 96/105/EEC;(f) The Scientific Committee for Cosmetic Products and Non-Food Products intended for Consumers shall replace the Scientific Committee on Cosmetology established by Commission Decision 78/45/EEC (7), as last amended by Decision 94/954/EC (8);(g) The Scientific Committee for Toxicity, Ecotoxicity and the Environment shall replace the Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds established by Commission Decision 78/618/EEC (9), as last amended by the Act of Accession of Austria, Finland and Sweden.2. Decisions 76/791/EEC, 78/45/EEC, 78/436/EEC, 78/618/EEC, 81/651/EEC and 95/273/EC are repealed.However, the Committees established by those decisions shall remain in office until the Scientific Committees established by this Decision take office.References to the repealed decisions shall be understood as applicable to this Decision; references to the committees and sections established by the repealed decisions shall be understood as applicable to the relevant Committees established by this Decision.Done at Brussels, 23 July 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 169, 27. 6. 1997, p. 85.(2) OJ No L 167, 18. 7. 1995, p. 22.(3) OJ No L 279, 9. 10. 1976, p. 35.(4) OJ No L 93, 8. 4. 1986, p. 14.(5) OJ No L 233, 19. 8. 1981, p. 32.(6) OJ No L 124, 12. 5. 1978, p. 16.(7) OJ No L 13, 17. 1. 1978, p. 24.(8) OJ No L 371, 31. 12. 1994, p. 15.(9) OJ No L 198, 22. 7. 1978, p. 17.ANNEX Scientific Committee on Food Field of CompetenceScientific and technical questions concerning consumer health and food safety associated with the consumption of food products and in particular questions relating to toxicology and hygiene in the entire food production chain, nutrition, and applications of agrifood technologies, as well as those relating to materials coming into contact with foodstuffs, such as packaging.Scientific Committee on Animal Nutrition Field of CompetenceScientific and technical questions concerning animal nutrition, its effect on animal health, on the quality and health of products of animal origin, and concerning the technologies applied to animal nutrition.Scientific Committee on Animal Health and Animal Welfare Sub-committee on Animal HealthField of CompetenceScientific and technical questions concerning all aspects of animal health, hygiene, animal diseases and therapies, including zoonoses of non-food origin and zootechnics.Sub-committee on Animal WelfareFields of CompetenceScientific and technical questions concerning the protection of animals, notably in regard to animal husbandry, herd management, transport, slaughter and experimentation.Scientific Committee on Veterinary Measures relating to Public Health Field of CompetenceScientific and technical questions concerning consumer health and food safety, and relating to zoonotic, toxicological, veterinary and notably hygiene measures applicable to the production, processing, and supply of food of animal origin.Scientific Committee on Plants Field of CompetenceScientific and technical questions relating to plants intended for human or animal consumption, production or processing of non-food products as regards characteristics liable to affect human or animal health or the environment, including the use of pesticides.Scientific Committee for Cosmetic Products, and Non-food Products intended for Consumers Field of CompetenceScientific and technical questions concerning consumer health relating to cosmetic products and non-food products intended for the consumer especially substances used in the preparation of these products, their composition, use as well as their types of packaging.Scientific Committee on Medicinal Products and Medical Devices Field of CompetenceScientific and technical questions relating to Community legislation concerning medicaments for human and veterinary use, without prejudice to the specific competences given to the Committee for Proprietary Medicinal Products and the Committee on Veterinary Medicinal Products (1) in the context of the evaluation of medicaments. Scientific and technical questions relating to Community legislation concerning medical materials and equipment.Scientific Committee for Toxicity, Ecotoxicity and the Environment Field of CompetenceScientific and technical questions relating to examinations of the toxicity and ecotoxicity of chemical, biochemical and biological compounds whose use may have harmful consequences for human health and the environment.(1) Committees established in the European Agency for the Evaluation of Medicinal Products.